DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 7/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 7/31/2019 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 rejected under 35 U.S.C. 103 as being unpatentable over Mylly (U.S. Pat. App. Pub. 2016/0062917 A1) in view of Mathew (U.S. Pat. 7,685,206 B1).
Regarding claim 1, Mylly discloses: a memory system comprising: a nonvolatile memory device (system 120 comprising a mass storage 202 implemented with non-volatile memory. Mylly Fig. 2 and para. 0018.); and a controller configured to control the nonvolatile memory device (system 120 comprising a storage controller 200 including a control circuit 204 performing storage control functions. Mylly Fig. 2 and paras. 0016 and 0028.), wherein the controller is configured to: receive a system information request including a command and an argument from a host device (receiving request from a host to perform certain read/write/erase data functions with respect to mass storage. Mylly paras. 0028-0029. The request includes a command with a specific argument. Mylly para. 0040.); encrypt system information based the argument when the system information request is suitable (the data to be transmitted to the host is signed using a secret key. Mylly para. 0029. The signed data is also encrypted in order to allow for an additional layer of security. Mylly para. 0032.); and transmit the encrypted system information to the host is device (in response to the read request of the data, encoding the data by the signature mechanism (and encrypting the data as described in para. 0032), the storage controller 200 sends the data to the host 100. Mylly para. 0029 and 0032.).
Mylly does not disclose: determine suitability of the system information request based on a fixed key included in the argument in response to the command.
However, Mathew does disclose: determine suitability of the system information request based on a fixed key included in the argument in response to the command (service receives a request from a client to execute a method (reads on the recited command included in the resource request). Mathew col. 13, ll. 1-3. An authorization token (reads on the recited fixed key included in the request) is extracted from the request. Mathew col. 13, ll. 1-24. The authorization service parses the token and extracts the scope of which the token was issued (reads on the fixed key included in the argument in response to the command). Mathew col. 13, ll. 1-24. The authorization service to issue authorization data for a user based on access rights associated with the user. Mathew col. 14, ll. 19-24. Receiving authorization data the scope component is adapted to evaluate an expression in the received authorization data to identify a resource for what access is requested (reads on the recited determination of suitability of the system information request). Mathew col. 14, ll. 10-42.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with determining suitability of a request using received fixed key related to arguments in response to the command based upon the teachings of Mathew. The motivation being to control access to resources based upon determining appropriate authorization scope of request from users with particular associated roles. Mathew col. 1, ll. 39-58.
Regarding claim 8, Mylly discloses: a memory system comprising: a nonvolatile memory device (system 120 comprising a mass storage 202 implemented with non-volatile memory. Mylly Fig. 2 and para. 0018.); and a controller configured to control the nonvolatile memory device, wherein the controller is configured to: receive a system information request including a command and an argument from a host device (receiving request from a host to perform certain read/write/erase data functions with respect to mass storage. Mylly paras. 0028-0029. The request includes a command with a specific argument. Mylly para. 0040.); and transmit the encrypted system information to the host device (in response to the read request of the data, encoding the data by the signature mechanism (and encrypting the data as described in para. 0032), the storage controller 200 sends the data to the host 100. Mylly para. 0029 and 0032.)
Mylly does not disclose: encrypt system information based on a fixed key and a variable key that are included in the argument, in response to the command.
However, Mathew does disclose: encrypt system information based on a fixed key and a variable key that are included in the argument, in response to the command (service receives a request from a client to execute a method (reads on the recited command included in the resource request). Mathew col. 13, ll. 1-3. An authorization token (reads on the recited fixed key included in the request) is extracted from the request. Mathew col. 13, ll. 1-24. The authorization service parses the token and extracts the scope of which the token was issued (reads on the fixed key included in the argument in response to the command). Mathew col. 13, ll. 1-24. The authorization service to issue authorization data for a user based on access rights associated with the user. Mathew col. 14, ll. 19-24. The authorization service encrypts the created authorization data prior to sending in order to protect the sensitive permission data. Mathew col. 9, ll. 21-25 and col. 10, ll. 49-62.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with determining suitability of a request using received fixed key related to arguments in response to the command based upon the teachings of Mathew. The motivation being to control access to resources based upon determining appropriate authorization scope of request from users with particular associated roles. Mathew col. 1, ll. 39-58.
Regarding claim 15, Mylly discloses: a memory system comprising: a nonvolatile memory device (system 120 comprising a mass storage 202 implemented with non-volatile memory. Mylly Fig. 2 and para. 0018.); and a controller configured to: receive a system information request including a command and an argument from a host device  (receiving request from a host to perform certain read/write/erase data functions with respect to mass storage. Mylly paras. 0028-0029. The request includes a command with a specific argument. Mylly para. 0040.); and transmit the encrypted system information to the host device.  
Mylly does not disclose: encrypt system information by comparing the argument with security information stored in the memory system in response to the command.
However, Mathew does disclose: encrypt system information by comparing the argument with security information stored in the memory system in response to the command (service receives a request from a client to execute a method (reads on the recited command included in the resource request). Mathew col. 13, ll. 1-3. An authorization token (reads on the recited fixed key included in the request) is extracted from the request. Mathew col. 13, ll. 1-24. The authorization service parses the token and extracts the scope of which the token was issued (reads on the fixed key included in the argument in response to the command). Mathew col. 13, ll. 1-24. The authorization service to issue authorization data for a user based on access rights associated with the user. Mathew col. 14, ll. 19-24. The authorization service encrypts the created authorization data prior to sending in order to protect the sensitive permission data. Mathew col. 9, ll. 21-25 and col. 10, ll. 49-62.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with determining suitability of a request using received fixed key related to arguments in response to the command based upon the teachings of Mathew. The motivation being to control access to resources based upon determining appropriate authorization scope of request from users with particular associated roles. Mathew col. 1, ll. 39-58.

Claims 2, 17 rejected under 35 U.S.C. 103 as being unpatentable over Mylly in view of Mathew in view of Chin (U.S. Pat. App. Pub. 2014/0047522 A1).
Regarding claims 2 and 17, Mylly in view of Mathew discloses the limitations of claims 1 and 15, respectively. Mylly in view of Mathew does not disclose: wherein the controller is configured to determine the suitability by comparing a fixed key stored in the controller with the fixed key included in the argument.
However, Chin does disclose: wherein the controller is configured to determine the suitability by comparing a fixed key stored in the controller with the fixed key included in the argument (granting access based upon a received user name and password matching a stored user name and password. Chin para. 0044.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with matching the received fixed key from the request with the fixed key stored in the system based upon the teachings of Chin. The motivation being to verify the identity of the requesting party. Chin para. 0044.

Claims 7, 14, 22 rejected under 35 U.S.C. 103 as being unpatentable over Mylly in view of Mathew in view of Kang (U.S. Pat. App. Pub. 2016/0371019 A1).
Regarding claims 7, 14, and 22, Mylly in view of Mathew discloses the limitations of claims 1, 8, and 15, respectively. Mylly in view of Mathew does not disclose: wherein the system information includes at least one of bad block information, erase count information, read count information, and physical read data for the nonvolatile memory device.
However, Kang does disclose: wherein the system information includes at least one of bad block information, erase count information, read count information, and physical read data for the nonvolatile memory device (storage metadata is collected for managing remote storage including erase count, read count and bad block occurrence numbers. Kang para. 0008.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with the system information including at least one of bad block information, erase count information, read count information, and physical read data for the nonvolatile memory device based upon the teachings of Kang.  The motivation being to manage storage devices based upon a wear count including various operational parameters of the storage device to anticipate storage issues. Kang para. 0012.

Claims 10-11, 16 rejected under 35 U.S.C. 103 as being unpatentable over Mylly in view of Mathew in view of Chin in view of Tidwell (U.S. Pat. App. Pub. 2005/0289655 A1).
Regarding claims 10 and 16, Mylly in view of Mathew discloses the limitations of claims 8 and 15, respectively. Mylly in view of Mathew does not disclose: wherein the controller is configured to determine suitability of the system information request based on a fixed key included in the argument; and encrypt the system information when the system information request is suitable.
However, Chin does disclose: wherein the controller is configured to determine suitability of the system information request based on a fixed key included in the argument (granting access based upon verification of a received user name and password matching a stored user name and password. Chin para. 0044.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with matching the received fixed key from the request with the fixed key stored in the system based upon the teachings of Chin. The motivation being to verify the identity of the requesting party. Chin para. 0044.
Mylly in view of Mathew in view of Chin does not disclose: encrypt the system information when the system information request is suitable.
However, Tidwell does disclose: encrypt the system information when the system information request is suitable (a request for information from the server is received from the client device including the identity of the user, the user/device public key and the identity of the file being requested in order to allow the access server to determine the identity of the client device. Tidwell para. 0034. Following this identification, in the case of transmission over a public network, the data is encrypted to protect the file again interception. Tidwell para. 0037.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information storage management device for handling requests and controlling access of Mylly with verifying the identity of the client and then encrypted the information for transmission based upon the teaching of Tidwell. The motivation being to protect the transmitted information from being intercepted by third parties and read only by the intended recipient. Tidwell para. 0004.
Regarding claim 11, Mylly in view of Mathew in view of Chin in view of Tidwell discloses the limitations of claim 10, wherein the controller is configured to determine the suitability by comparing a fixed key stored in the controller with the fixed key included in the argument (granting access based upon a received user name and password matching a stored user name and password. Chin para. 0044.).

Allowable Subject Matter
Claims 3-6, 9, 12-13, 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haibl (U.S. Pat. App. Pub. 2007/0067638 A1), request including a command and arguments; Lo (U.S. Pat. App. Pub. 2002/0103943 A1), distributed storage sharing management information; Oda (U.S. Pat. App. Pub. 2004/0264698 A1), encrypting management information associated with an encryption key table; Kiley (U.S. Pat. App. Pub. 2008/0189360 A1), request including execution command and arguments; Davidson (U.S. Pat. App. Pub. 2012/0253892 A1), access request with identifier used to verify permission for access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493